Affirm and Opinion Filed August 26, 2021




                                      In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-20-00593-CR
                               No. 05-20-00594-CR
                               No. 05-20-00597-CR
                               No. 05-20-00598-CR
                                       and
                               No. 05-20-00599-CR

                 ANTONIO DEMOND WILLIAMS, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

               On Appeal from the 282nd Judicial District Court
                             Dallas County, Texas
               Trial Court Cause Nos. F-1854968-S, F-1854967-S,
                  F-1854966-S, and F-1854965-S, F-1854964-S

                        MEMORANDUM OPINION
                  Before Justices Molberg, Goldstein, and Smith
                           Opinion by Justice Molberg

      Appellant Antonio Demond Williams appeals five judgments—one revoking

community supervision for driving while intoxicated (DWI) with a child passenger,

and four adjudicating guilt for endangering a child. Williams contends that the trial

court erred by failing to afford him his common law right to allocution and by

imposing grossly disproportionate punishments, which, he argues, violates his rights

under the Eighth Amendment of the United States Constitution and the objectives of
the Texas Penal Code.1 The State argues that Williams failed to preserve error on

these issues and that, in any event, his sentences do not violate the Eighth

Amendment or the Texas Penal Code. The State also raises a cross-point, arguing

the judgment in the DWI case should be modified to reflect that the trial court

proceeded on the State’s amended motion to revoke Williams’s community

supervision and found true all of the allegations in that amended motion.

        For the reasons that follow, we affirm the judgment in case number 05-20-

00599-CR (trial court cause number F18-54964-S) as modified below and affirm the

other four judgments in this memorandum opinion. See TEX. R. APP. P. 47.4.

                                            I. BACKGROUND2

        A grand jury indicted Williams for DWI with a child passenger. See TEX.

PENAL CODE § 49.045. The grand jury also returned four other indictments against

Williams for endangering a child. See id. § 22.041.

        In January 2019, Williams pleaded guilty in the DWI case, and per a plea

agreement with the State, the trial court probated Williams’s sentence and placed

him on community supervision for a term of five years.                                 Also, in the four

endangering-a-child cases, the trial court entered an order deferring adjudication of



    1
      Specifically, in his first issue, Williams argues the trial court erred by failing to afford him his common
law right to allocution. In his second and third issues, Williams argues the trial court erred by imposing
grossly disproportionate punishments, which he contends violates his rights under the Eighth Amendment
of the United States Constitution (second issue) and the objectives of the Texas Penal Code (third issue).
    2
     The facts are well known to the parties, and we do not recite them here except as necessary “to advise
the parties of the court’s decision and the basic reasons for it.” TEX. R. APP. P. 47.4.
                                                     –2–
guilt and placed Williams on five years’ community supervision in accordance with

a plea agreement in those cases. The court entered orders listing various conditions

of community supervision in each case.

      In October 2019, the State filed a motion to revoke community supervision in

the DWI case and motions to proceed with an adjudication of guilt in the four

endangerment cases. The State filed amended motions in January 2020.

      The trial court heard the State’s amended motions via a Zoom hearing on May

1, 2020. Williams pleaded not true to the State’s allegations, and the trial court

received evidence and took judicial notice of the contents of its probation file. Only

one witness testified. After both sides rested and closed, the trial court took the cases

under advisement and informed counsel a decision would be made on May 8, 2020.

      On May 8, 2020, the trial court found the State’s allegations in all of the cases

to be true, set aside the order for community supervision in the DWI case,

adjudicated guilt in the child endangerment cases, and sentenced Williams in each

case to eight months’ confinement in the state jail division of the Texas Department

of Criminal Justice, to run concurrently.

      Williams timely appealed.




                                          –3–
                                            II. ANALYSIS

                                              Allocution

        In his first issue, Williams argues the trial court failed to afford him his

common law right to allocution and that we should reverse and remand the

judgments for a new hearing as to punishment.

        “Allocution” refers to a trial judge providing a criminal defendant the

opportunity to “present his personal plea to the Court in mitigation of punishment

before sentence is imposed.” McClintick v. State, 508 S.W.2d 616, 618 (Tex. Crim.

App. 1974) (op. on reh’g).              A statutory right to allocution—which Williams

concedes was satisfied here3—requires that the defendant be asked, before sentence

is pronounced, “whether he has anything to say why the sentence should not be

pronounced against him.” TEX. CODE CRIM. PROC. art. 42.07. It is Williams’s

claimed denial of his common law right that is at issue here, however.

        The State argues Williams failed to preserve error on this issue.

        As explained below, we agree that Williams failed to preserve error. As a

result, we do not address whether the common law right of allocution exists in Texas.

See Graves v. State, No. 05-19-00786-CR, No. 05-19-00788-CR, 2021 WL

1558740, at *3 n.1 (Tex. App.—Dallas Apr. 21, 2021, no pet.) (mem. op., not




    3
     Citing article 42.07 of the code of criminal procedure, Williams’s brief states, “[T]he trial court—at
the very most—complied with the terms of the relevant provision of the Texas Code of Criminal
Procedure.”
                                                   –4–
designated for publication).4 Instead, for present purposes, we assume a common

law right to allocution exists.

        In our recent opinion in Hicks v. State, we stated, “We have repeatedly held

that a defendant who fails to timely object to the denial of his or her right of

allocution does not preserve the complaint for appeal.” No. 05-20-00614-CR, 2021

WL 3042672, at *2 (Tex. App.—Dallas July 19, 2021, no pet. h.) (mem. op., not

designated for publication) (citing Mathis v. State, No. 05-19-01004-CR, 2020 WL

4581650, at *2 (Tex. App.—Dallas Aug. 10, 2020, no pet.) (mem. op., not

designated for publication); Nelson v. State, No. 05-18-00938-CR, 2019 WL

2121051, at *5 (Tex. App.—Dallas May 15, 2019, no pet.) (mem. op., not designated

for publication)).

        Here, after the trial judge found the allegations in each case to be true and

stated she was assessing punishment at eight months’ confinement in the state jail

facility, the trial judge asked defense counsel if there was “any legal reason why

sentence should not be imposed.” Defense counsel asked Williams if he heard the

trial judge’s question, to which Williams answered, “Yes,” and counsel then replied,

“Your Honor, uh, there’s no legal reason.” Thus, Williams did not object to the trial




    4
      In Graves, 2021 WL 1558740, at *3 n.1, we cited Decker v. State, No. 15-18-01259-CR, 2020 WL
614100, at *4 (Tex. App.—Dallas Feb. 10, 2020, no pet.) (mem. op., not designated for publication) as a
resource for a discussion on the history of allocution rights in Texas. Decker stated, “Following the
enactment of code of criminal procedure article 42.07, the questions of whether the statute encompassed
the same scope as the former common-law practice, or, if not, supplanted any potential broader reach of the
common-law right remained unanswered.”
                                                   –5–
court’s failure to afford him the right of allocution and did not ask the trial court for

the opportunity to speak in his defense, and by failing to object, Williams failed to

preserve the issue for review. See Hicks, 2021 WL 3042672, at *2 (citing Mathis,

2020 WL 4581650, at *2; Nelson, 2019 2121051, at *5); Neely v. State, No. 05-19-

01322-CR, No. 05-19-01323-CR, 2020 WL 6253326, at *1 (Tex. App.—Dallas Oct.

23, 2020, no pet.) (mem. op., not designated for publication).

      Accordingly, we deny Williams’s first issue.

                                      Punishment

      In his second and third issues, Williams argues that the trial court erred by

imposing grossly disproportionate punishments, which he contends violates his

rights under the Eighth Amendment of the United States Constitution (second issue)

and the objectives of the Texas Penal Code (third issue). The State argues Williams

failed to preserve error on these issues as well and disputes Williams’s substantive

argument. In Hicks, we stated:

      To preserve error for appellate review, the record must show the party
      complaining on appeal made a timely objection that “stated the grounds
      for the ruling that the complaining party sought from the trial court with
      sufficient specificity to make the trial court aware of the complaint.”
      TEX. R. APP. P. 33.1(a). This prerequisite applies to a complaint about
      an allegedly disproportionate or cruel and unusual sentence, and a
      complaint that a sentence violates a defendant’s rights under the
      objectives of the Texas Penal Code. See Rhoades v. State, 934 S.W.2d
      113, 120 (Tex. Crim. App. 1996); Castaneda v. State, 135 S.W.3d 719,
      723 (Tex. App.—Dallas 2003, no pet.); see also Davis v. State, 323
      S.W.3d 190, 196 (Tex. App.—Dallas 2008, pet. ref’d.) (“Even
      constitutional rights, including the right to be free from cruel and
      unusual punishment, may be waived.”); Mathis, 2020 WL 4581650, at

                                          –6–
      **2–3 (claims that trial court imposed “grossly disproportionate”
      punishments, thereby violating Eighth Amendment’s prohibition on
      cruel and unusual punishments and the objectives of the Texas Penal
      Code, were not preserved for review because appellant did not object
      to the length of her sentences—all within applicable statutory ranges of
      punishment—at trial or in motion for new trial); Sims v. State, No. 05-
      18-00572-CR, 2019 WL 2266547, at *3 (Tex. App.—Dallas May 28,
      2019, no pet.) (mem. op., not designated for publication) (claim that
      trial court violated Eighth Amendment by imposing grossly
      disproportionate punishment not preserved for review because
      appellant failed to object at time sentence was imposed or in a motion
      for new trial).
Hicks, 2021 WL 3042672, at *2. In Hicks, the appellant made the same types of

arguments regarding punishment that Williams makes here, and we concluded that

Hicks failed to preserve her complaint for review by failing to object to her

punishment at trial or in her motion for new trial. Id.

      In this case, Williams also failed to object to his punishments at trial, and he

filed no motion for new trial. As we did in Hicks, we conclude Williams failed to

preserve his second and third issues for review. See id. Moreover, even if we were

to conclude that Williams preserved error, we conclude that the record in this case

does not lead to an inference of gross disproportionality or allow us to conclude

appellant’s sentence violated the objectives of the penal code, when Williams’s five

concurrent eight-month sentences fall within, and on the low end of, the applicable

punishment range for the offenses.        See TEX. PENAL CODE §§ 12.35(a)–(b),

22.041(d)(1), 49.045(b); Hicks, 2021 WL 3042672, at *3–4; Foster v. State, 525

S.W.3d 898, 910 (Tex. App.—Dallas 2017, pet. ref’d).

      We overrule Williams’s second and third issues.
                                     –7–
                                           State’s Cross-Point

         In a cross-point, the State argues the judgment in the DWI case should be

modified to reflect that the trial court proceeded on the State’s amended motion to

revoke Williams’s community supervision and found true all of the allegations in

that amended motion. The judgments in the endangering-a-child cases specifically

refer to the State’s amended motion to adjudicate guilt, while the judgment in the

DWI case refers only to the original motion. Specifically, in the judgment in the

DWI case, the following text is contained near the top of the second page:

         After hearing the State’s motion, Defendant’s plea, the evidence
         submitted, and reviewing the record, the Court GRANTS the State’s
         motion and FINDS Defendant violated the following conditions of
         community supervision: E, F, H, L, X, Y.
         The quoted language is consistent with the allegations in the State’s original

motion to revoke filed in October 2019 but is inconsistent with the language included

in the State’s amended motion to revoke filed in January 2020, which listed

conditions D, E, F, H, J, K, N, S, X, Y, and 1.5


   5
       In the amended motion in the DWI case, the State alleged Williams did the following:
         d. failed to report to the Supervision Officer as directed twice monthly for the months of
         October 2019, November 2019 and December 2019; and defendant failed to report for the
         entire month of November 2019.

         e. failed to allow the Community Supervision Officer to visit at his home or elsewhere;

         f. violate[d] condition (f) [by] fail[ing] to work faithfully at suitable employment as ordered
         by the Court;

         h. failed to pay Felony Collections Department, Court Costs, and/or Fines, and/or Attorney
         fees as directed and is currently delinquent;


                                                      –8–
      We may reform the trial court’s judgment to make the record speak the truth

when we have the necessary information to do so. TEX. R. APP. P. 43.2(b); Bigley v.

State, 865 S.W.2d 26, 27–28 (Tex. Crim. App. 1993) (en banc) (refusing to limit the

authority of the courts of appeals to reform judgments to only those situations

involving mistakes of a clerical nature); Asberry v. State, 813 S.W.2d 526, 529–30

(Tex. App.—Dallas 1991, pet. ref’d).

      Because we have the necessary information before us to do so, see TEX. R.

APP. P. 43.2(b); Bigley, 865 S.W.2d at 27–28; Asberry, 813 S.W.2d at 529–30, we

sustain the State’s cross-point and reform the judgment in case number 05-19-

00599-CR (trial court cause number F-1854968-S) by deleting the paragraph quoted

above and replacing it with the following paragraph:




      j. failed to pay Supervision fees as directed and is currently delinquent;

      k. failed to make a monetary contribution of $50.00 for the Community based program,
      Dallas Area Crime Stoppers Inc., within 90 days of being placed on Community
      Supervision;

      n. failed to pay urinalysis fees in the amount of $200.00 and is currently delinquent;

      s. failed to participate in Intensive Outpatient Substance counseling through a court
      approved program;

      x. failed to register with the Sex Offender Registration Program, within 7 days at local law
      enforcement agency and failed to provide proof of registration to the supervising officer;

      y. failed to participate in counseling through an approved registered Sex Offender
      Treatment provider and continue in counseling as required making observable, deliverate
      and diligent effort to comply with all directives and instructions provided by the registered
      sex offender treatment provider or its staff;

      1. failed to participate in the Portable Monitoring Program, until released by the Court
      and/or Monitoring Authority.

                                                  –9–
      After hearing the State’s amended motion, Defendant’s plea, the
      evidence submitted, and reviewing the record, the Court GRANTS the
      State’s amended motion and FINDS Defendant violated the following
      conditions of community supervision: D, E, F, H, J, K, N, S, X, Y, 1.

                               III. CONCLUSION

      We affirm the judgment in trial court cause number F-1854964-S as modified

above. We also affirm the judgments in trial court cause numbers F-1854965-S,

F-1854966-S, F-1854967-S, and F-1854968-S.




                                         /Ken Molberg//
200593f.u05                              KEN MOLBERG
                                         JUSTICE
200594f.u05

200597f.u05

200598f.u05

200599f.u05
Do Not Publish
TEX. R. APP. P. 47.2




                                      –10–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTONIO DEMOND WILLIAMS,                      On Appeal from the 282nd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1854968-S.
No. 05-20-00593-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

Judgment entered this 26th day of August, 2021.




                                       –11–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTONIO DEMOND WILLIAMS,                      On Appeal from the 282nd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1854967-S.
No. 05-20-00594-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

Judgment entered this 26th day of August, 2021.




                                       –12–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTONIO DEMOND WILLIAMS,                      On Appeal from the 282nd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1854966-S.
No. 05-20-00597-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

Judgment entered this 26th day of August, 2021.




                                       –13–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

ANTONIO DEMOND WILLIAMS,                      On Appeal from the 282nd Judicial
Appellant                                     District Court, Dallas County, Texas
                                              Trial Court Cause No. F-1854965-S.
No. 05-20-00598-CR          V.                Opinion delivered by Justice
                                              Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                  Smith participating.

    Based on the Court’s opinion of this date, the judgment of the trial court is
AFFIRMED.

Judgment entered this 26th day of August, 2021.




                                       –14–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

ANTONIO DEMOND WILLIAMS,                     On Appeal from the 282nd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F-1854964-S.
No. 05-20-00599-CR          V.               Opinion delivered by Justice
                                             Molberg. Justices Goldstein and
THE STATE OF TEXAS, Appellee                 Smith participating.

   Based on the Court’s opinion of this date, the judgment of the trial court is
MODIFIED by deleting the following language from the top of page two:

      After hearing the State’s motion, Defendant’s plea, the evidence
      submitted, and reviewing the record, the Court GRANTS the State’s
      motion and FINDS Defendant violated the following conditions of
      community supervision: E, F, H, L, X, Y.
      Additionally, the judgment of the trial court is MODIFIED by adding the
following language in its place at the top of page two:

      After hearing the State’s amended motion, Defendant’s plea, the
      evidence submitted, and reviewing the record, the Court GRANTS the
      State’s amended motion and FINDS Defendant violated the following
      conditions of community supervision: D, E, F, H, J, K, N, S, X, Y, 1.

As REFORMED, the judgment is AFFIRMED.

Judgment entered this 26th day of August, 2021.




                                      –15–